Exhibit 99.1 Catasys Contracts w ith Second Largest Blue Cross Blue Shield ● OnTrak-HC solution will cover depression, anxiety, and substance use disorder LOS ANGELES, April 24 , 2017 /PRNewswire/ Catasys, Inc. (CATS), a provider of proprietary predictive analytics and integrated treatment solutions to health plans, announced today that it has contracted with the nation’s second largest Blue Cross Blue Shield health insurance company (the “Insurer”) in the U.S., which has health plans in Texas, Illinois, Oklahoma, New Mexico and Montana (On Trak -HC). On Trak -HC will include the complete On Trak solution covering anxiety, depression and substance use disorders. Catasys eligible members average approximately $30,000 in costs to health insurers per year, and Catasys has been shown toreduce inpatient and emergency room utilization, driving an approximately 50 percent average reduction in total health insurers' costs for enrolled members from the year prior to enrollment. “We continue to be pleased with the reception our advanced proprietary solutions are receiving in the market, particularly with a large Blue Cross Blue Shield plan” stated Rick Anderson, President and COO of Catasys. About Catasys, Inc. Catasys, Inc. provides big data based analytics and predictive modeling driven behavioral healthcare services to health plans and their members through its On Trak solution. Catasys' On Trak solutioncontracted with a growing number of national and regional health plansis designed to improve member health and, at the same time, lower costs to the insurer for underserved populations where behavioral health conditions cause or exacerbate co-existing medical conditions. The solution utilizes proprietary analytics and proprietary enrollment, engagement and behavioral modification capabilities to assist members who otherwise do not seek care through a patient-centric treatment that integrates evidence-based medical and psychosocial interventions along with care coaching in a 52-week outpatient treatment solution. On Trak is currently improving member health and, at the same time, is demonstrating reduced inpatient and emergency room utilization, driving a more than 50 percent reduction in total health insurers' costs for enrolled members. On
